DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species 3, shown in Figs. 10A-10D in the reply filed on 01/04/2022 is acknowledged. Claims 1-22 are pending. Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,369,008 B2 (as cited in the IDS filed 09/24/2019). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between claim 1 of the application and claim 13 of the patent lies in the fact that the patent claim includes the recitation of more elements and is thus more specific.  Accordingly, the invention of claim 13 of the patent is in effect a “species” of the “generic” invention of claim 1 of the application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 of the application is anticipated by claim 13 of the patent, it is not patentably distinct from claim 13 of the patent.
Claims 2-4, 7, 14, 15 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,369,008 B2 in view of Simpson et al. (U.S. 8,192,495 B2) as cited in the IDS filed 09/24/2019. 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to engineer the spinal implant such that both the first and second member are translatable to both the upper and lower bodies, as taught by Simpson et al., in order to properly separate and stabilize the adjacent vertebral bodies for fusion. It is noted that varying degrees of spinal degeneration and the anatomy of the particular patient may require for varying degrees of translations on separate sides of the implant. Accordingly, translation of both the first and second members allows the surgeon to tailor the device to the particular patient. 
Regarding claim 3, Simpson et al. disclose a connector for engaging a delivery system disposed at a proximal end of the implant (see Fig. 3, element 37) in the same field of endeavor. 
It would have been obvious to one having ordinary skill in the art to include a delivery system connection disposed at the proximal end of the implant, as taught by Simpson et al., in order to implant the device between adjacent vertebrae using a tool that requires a smaller incision size. Delivery tools that connect to spinal implant sides are well known in the art. 
Regarding claim 4, Simpson et al. also disclose that the actuators (see Fig. 3, element 38) extend to the proximal end of the implant (adjacent the delivery system connection). It would have been obvious to include the collinear axes of the actuators to extend to the proximal end of the implant for operation by the surgeon in a location that is being accessed during delivery of the device. 
Regarding claim 7, Simpson et al. disclose that a threaded connection can be utilized for extension of the implant (see col. 2, lines 21-25). It would have been obvious to includes threads on the 
Concerning claim 14, Simpson et al. teach first and second actuators operably connected to first and second members to control the expansion sides of the implant. It would have been obvious to provide corresponding actuators connected to corresponding expansion sides of the implant to control the expansion of each side. 
Concerning claim 15, Simpson et al. teach that the first axis extends along the first direction and the second axis extends along the second direction (see Figs. 1-2). It would have been obvious to have the corresponding axis extend along the corresponding direction as taught by Simpson, in order to expand the implant proportionally on each side and between adjacent vertebral bodies. 

Claims 8, 16 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,369,008 B2 in view of Simpson et al. (U.S. 8,192,495 B2 – cited in the IDS filed 09/24/2019) as applied to claims 7 and 14 above, further in view of Kamran et al. (U.S. 2011/0054616 A1 – cited in the IDS filed 09/24/2019). 
Kamran et al. teach external threads having gear teeth (see Fig. 2, element 30) in the same field of endeavor for the purpose of engaging a worm gear to extend a pin into an adjacent vertebral body. It would have been obvious to incorporate gear teeth, as taught by Kamran et al., in order to create an engagement that will drive expansion of the device. 
Kamran et al. teach worm drivers (see Fig. 2, element 42) in the same field of endeavor for the purpose of engaging gear teeth to extend expansion members. It would have been obvious to include a worm driver, as taught by Kamran et al., in order to engage the members to facilitate expansion of the implant. 
.  

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,369,008 B2 in view of Kamran et al. (U.S. 2011/0054616 A1) as cited in the IDS filed 9/24/2019. 
Kamran et al. teach external threads having gear teeth (see Fig. 2, element 30) in the same field of endeavor for the purpose of engaging a worm gear to extend a pin into an adjacent vertebral body. It would have been obvious to incorporate gear teeth, as taught by Kamran et al., in order to create an engagement that will drive expansion of the device. 

Allowable Subject Matter
Claims 5, 6, 9, 11-13, 17, 19 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN HAMMOND whose telephone number is (571)270-3819.  The examiner can normally be reached Monday-Friday 8 - 4 PM .
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at 571 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773